173 S.W.3d 383 (2005)
STATE of Missouri, Respondent,
v.
Reginald T. GREEN, Appellant.
No. ED 84916.
Missouri Court of Appeals, Eastern District, Division Two.
October 11, 2005.
Lisa M. Stroup, St. Louis, MO, for appellant.
Deborah Daniels, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Reginald Green (hereinafter, "Defendant") appeals from the trial court's judgment entered after a jury found him guilty of robbery in the first degree, Section 569.303 RSMo (2000), driving while his license was suspended or revoked, Section 302.321 RSMo (2000), and endangering the welfare of a child, Section 568.050 RSMo (2000). Defendant was found to be a prior and persistent felony offender and sentenced to fifteen years imprisonment. Defendant raises three points on appeal claiming the trial court erred in: (1) refusing to proffer an instruction to the jury based upon duress; (2) failing to strike sua sponte one member of the venirepanel; and (3) failing to intervene sua sponte *384 during the State's examination of Defendant.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).